974 So. 2d 1130 (2008)
Rodrigo LOPEZ, Appellant,
v.
In re FORFEITURE OF $300,450.00 IN U.S. CURRENCY, etc., Appellee.
No. 3D07-2060.
District Court of Appeal of Florida, Third District.
January 30, 2008.
Rehearing Denied March 5, 2008.
*1131 Berrio & Berrio and Juan D. Berrio, Miami, for appellant.
Katherine Fernandez Rundle, State Attorney, and Jessica Reid and Mark A. Fishman, Assistant State Attorneys, for appellee.
Before WELLS, ROTHENBERG, and SALTER, JJ.
WELLS, Judge.
Affirmed. See In re Forfeiture of 2003 Chevrolet Corvette, Identification No. 1G1YY12S435100084, Tag VBA386, 932 So. 2d 623, 625 (Fla. 2d DCA 2006) ("[W]e agree with the trial court's finding that the Department should have set an adversarial preliminary hearing. However, the trial court went a step too far when it returned the vehicle to Churchill. The proper remedy would have been to set the case for an adversarial preliminary hearing with proper notice."); Crepage v. City of Lauderhill, 774 So. 2d 61, 66 (Fla. 4th DCA 2000) (holding that where Crepage only received twenty-four-hour notice of the hearing, the remedy was to set a new hearing with proper notice).